Title: Comments on Instructions to Peace Commissioners, [8 August] 1782
From: Thomson, Charles
To: 


Editorial Note
See Comments on Instructions to Peace Commissioners, 2 August 1782, and ed. n., and nn. 3 and 4. Having failed on 24 July to bring to a vote his motion for a reconsideration of the American peace plenipotentiaries’ commission and instructions, Arthur Lee on 2 August gave notice to Congress that he soon would renew the matter (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 436, ed. n.; 438, n. 9; Comments on Instructions to Peace Commissioners, 2 August 1782, n. 4). Thus on 8 August he accepted as a substitute for his own proposal a motion by Jesse Root of Connecticut reading, “That a committee be appointed to revise and consider the instructions given to our ministers for negotiating a peace with Great Britain and report what alterations ought to be made therein” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 458; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. p. 94). After John Rutledge had spoken in favor of, and Hugh Williamson in opposition to, the motion, Lee supported it in a speech of considerable length. Much to the point was his contention that France “in making a treaty” would be “governed by her own interest and from her long and close connection with Spain” would uphold the latter’s “large claims on the lands” between the Appalachian Mountains and the Mississippi River. Instead of the stipulation in the instructions binding the American commissioners to be governed by the “advice and opinion” of their French counterparts, Lee would require Franklin, Jay, Adams, and Henry Laurens only “to pay the utmost respect and place the utmost confidence in France, to take no steps without consulting her.” To continue the pledge to submit wholly to her decisions in the peace negotiations, Lee concluded, would be “ruinous to our independence” and “expose us to the contempt and scorn of all the nations of Europe” (Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 95–96). JM’s remarks immediately followed those of Lee.
 
[8 August 1782]
Mr Madison grants that the instructions given are a sacrifice of national dignity. But it was a sacrifice of dignity to policy. The situation of affairs and circumstances at the time rendered this sacrifice necessary. Nothing essential is given up, nor did it render our situation less precarious than it was before; nay he was persuaded that this mark of confidence gave an additional security to our interests as the Court of France must be sensible that the odium of unequal or hard conditions will now rest wholly on her. At least he was sure that the instructions given did not weaken that security. Our interests are as safe in her hands now as they were before or as if the ministers were left wholly to their discretion. Our ministers may still, notwithstanding the instructions given, state & assert our claims and contend with the utmost earnestness for our rights, and it is only in the last extremity when all their pleas, all their reasoning and all their most earnest endeavours prove ineffectual that they are ultimately to govern themselves by the advice and opinion of the Court of France; and must not this have been the case if the instructions had never been given? France has voluntarily bound herself by the treaties she has entered into with us to secure and guarantee our independence & sovereignty absolute and unlimited as well in matters of government as commerce. What indication has she given of any alteration of sentiment or conduct towards us? It is her interest as well as policy to secure the affections of the people of these States and forever separate us from G. Britain. She can never think us formidable to her while we continue absolutely independent, nor will she ever object to our enlarging our boundaries or increasing our commerce & naval power unless we give her reason to suspect a want of confidence in her and a disposition to reunite ourselves with her ancient enemy. In that case interest and policy will both unite and induce her to keep us as weak as possible. Whether withdrawing our confidence at this critical moment will not give just grounds of suspicion and jealousy he leaves gentlemen to determine. There was a passage in Mr Jay’s letter lately read which made a strong impression on him; he did not know whether it made the same on others. He meant that passage which mentioned the fears and suspicions occasioned by the late change in the British administration, lest the men now in office who had always professed themselves friends to America and had in such severe terms condemned the war might influence the councils and conduct of the Americans. The withdrawing the instructions given on the 15th June, 1781, added to what has passed with regard to Spain, will increase that jealousy.
Let us consider how it will operate on Great Britain. Tired with the war and disappointed in all her attempts to separate us from France, there is reason to think there are serious thoughts of peace, but flushed with her late success and flattered with the hopes of rising dissentions & jealousies between us & the other belligerent, will she not be encouraged to prosecute the war with new vigour & try by redoubled efforts to reduce us to her power?
But it is said our dignity is stained, and that we must revoke the instructions in order to wipe off that stain and restore its lustre. But will this do? Will it repair our loss of dignity in the eyes of the nations of Europe to convince them we are a people unstable in our councils & measures, governed wholly by circumstances, abject & profuse of promises when in distress and difficulties, but who veer about on a change of circumstances & on whose promises and professions no reliance can be placed? In a word, continued he, I am persuaded that a change in the instructions will not add to our security. I am persuaded that it will give umbrage to our ally, and by a seeming act of ingratitude or of diffidence awaken her suspicions and jealousies, and abate her zeal in our favour. I am persuaded that the umbrage and jealousy which this measure will excite will be prejudicial to us and will give encouragement to our enemy to prosecute the war. I am persuaded it is now too late to alter, and that withdrawing our confidence will not cure the wound given to our national dignity. For all these reasons I shall be against touching the instructions given. But if any member thinks that anything farther can be done to secure to the United States the several objects claimed by them, I shall have no objections to that, it being well understood that no encroachment is to be made on the instructions given, but they are to remain in their full force. I shall therefore move that the motion before the house be postponed, and if that is carried I shall then move——
That a Comtt be appointed to take into consideration and report to Congress the most advisable means of securing to the United States the several objects claimed by them and not included in their ultimatum for peace of the 15th day of June 1781.
I now move that consideration of the motion before the house be postponed.
